I am of the opinion that the order is a clear invasion of the field of management. The operating of the signals in question is clearly a matter of supervision. The same may be said of the instance of switching in question.
There is no statute involved here as was the case in Erie Rd.Co. v. Public Utilities Commission, 124 Ohio St. 573,179 N.E. 924. Furthermore, the railroad company had the right to amend its rules so long as such amendment was not contrary to a statute.
The commission did not see or hear the witnesses — he testimony was taken by an attorney examiner and the commission, therefore, was in no better position than this court to come to a conclusion. *Page 378 
A careful reading of the record suggests the question whether safety was the end in view.
The order of the commission is unreasonable and unlawful, should be reversed.